DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2, 3-7 and 14 are pending.
Claims 3-7 have been withdrawn.
Claims 2 and 14 are currently under examination.


Objections to Specification withdrawn 
The objections to the specification are withdrawn in view of Applicant’s amendments to the Specification.

35 USC § 101 rejections 
The rejection of claim 2 as not being directed to patent eligible subject matter under 35 USC § 101 is withdrawn in view of Applicant’s amendment to claim 2.


35 USC § 103(a) rejections maintained 
The rejection of claims 2 and new claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mir et al, Cancer Cell, 18:244-257, 2010 and Mueller et al, Neuro-Oncol, 16:352-360, 2013 in view of Tanaka et al, J Neurooncol, 111:273-283, 2013 are maintained.
Mueller disclose that WEE1 is overexpressed in glioma (page 354, 2nd column to page 355, 2nd column; Figs. 1 and 2). Mueller further disclose the treatment of glioma with the WEE1 inhibitor MK-75 (page 355, 2nd column to page 356, 1st column; Figs. 3 and 6).
Mir disclose that WEE1 is overexpressed in glioblastoma (page 3, 4th paragraph to page 4, 1st paragraph). Mir further disclose the inhibition of (page 4, paragraph 2 to page 5, 1st paragraph).

One of ordinary skill in the art would have been motivated to apply Tanaka’s disclosure that IDH2 was downregulated in gliomas to Mueller and Mir’s disclosure that WEE1 is overexpressed in gliomas because Tanaka, Mueller and Mir all involve the detection of glioma by measuring the expression of specific biomarkers. The court has held that it is obvious to combine two compositions, in order to form a third composition, when each of the two compositions is taught by the prior art to be useful for the same purpose.  (In re Kerkhoven, 626, F.2s 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  The idea of combining them flows logically from their having been individually taught in the prior art (MPEP 2144.06).   Combining prior art elements according to known methods to yield predictable results is an exemplary rationale for a prima facie case of obviousness.  MPEP2143.  Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine Mueller and Mir’s disclosure that WEE1 is overexpressed in gliomas with Tanaka’s disclosure that IDH2 was downregulated in gliomas because the prior art teaches that both are useful for detecting gliomas in a subject.  Furthermore, both Mueller and Mir teach the administration of inhibitors of WEE1 to glioma patients having overexpression of WEE1. Thus, once it was determined that WEE1 was overexpressed in a glioma patient, it would have been prima facie obvious to treat the glioma patient with inhibitors of WEE1 as described in Mueller and Mir.

Applicant argues that it would not have been obvious that the combination of upregulation of WEE 1 combined with downregulation of IDH2 should be treated
with a WEE1 inhibitor. Applicant states that the Specification discusses how detecting the combination of WEE1 upregulation and IDH2 downregulation is surprisingly superior to simply detecting upregulation of WEE1. "A clue to IDH2 down regulation in melanoma emerged from the ChIP-Sequencing experiments – it revealed that WEE1 deposits pY37-H2B marks within the IDH2 gene. It indicated that WEE1 is not only crucial in regulating G2/M transition, its well-established role, but possesses an additional 'arrow in quiver', a histone modification activity which regulates 'other' epigenetic modifications, 
correlation between them. By detecting levels of both of these markers, a more clear and accurate diagnosis of cancer can be made. Applicant argues that one of skill in the art will appreciate that any time two different markers can be used to detect a disease state, that will be far superior to detecting only one marker. Numerous other causes could cause an elevation in WEE1, but when IDH2 is also downregulated, a more clear picture of the specific disease state emerges. This is because WEE1 is a serine/threonine kinase which responds to single or double strand breaks generated by DNA damage, and WEE 1 can therefore be elevated for a variety of reasons not related to cancer. Applicant argues that when IDH2 is downregulated, the subject can be treated differently than if only a WEE1 inhibitor was detected. Applicant argues that the claims are significantly different than the prior art, and respectfully requests withdrawal of this rejection and allowance of the claims.
	Applicant’s arguments have been considered but are not persuasive. It is noted that the cited art is not bound to articulate the same rationale for incorporating any element into a prior art reference.  MPEP 2144(IV).  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006). As discussed above, there is ample motivation to apply Tanaka’s disclosure that IDH2 was downregulated in gliomas to Mueller and Mir’s disclosure that WEE1 is overexpressed in gliomas because Tanaka, Mueller and Mir all involve the detection of glioma by measuring the expression of specific biomarkers. The Court has held that it is obvious to combine two compositions, in order to form a third composition, when each of the two compositions is taught by the prior art to be useful for the same purpose.  (In re Kerkhoven, 626, F.2s 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine Mueller and Mir’s disclosure that WEE1 is overexpressed in 

	In response to Applicant’s argument that when IDH2 is downregulated, the subject can be treated differently than if only a WEE1 inhibitor was detected, the only claimed cancer treatment was the WEE1 inhibitor. Both Mueller and Mir teach the administration of inhibitors of WEE1 to glioma patients having overexpression of WEE1. Thus, once it was determined that WEE1 was overexpressed in a glioma patient, it would have been prima facie obvious to treat the glioma patient with inhibitors of WEE1 as described in Mueller and Mir. Absent unexpected results that the WEE1 inhibitor was more effective when the combination of glioma biomarkers WEE1 and IDH2 were used to detect glioma, it would have been obvious to administer the inhibitor of WEE1 when the overexpression of WEE1 was detected.

Summary
Claims 2 and 14 stand rejected 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm..  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
	
	/MARK HALVORSON/           Primary Examiner, Art Unit 1642